 Case 8:20-cv-00043-SB-ADS Document 191-17 Filed 05/14/21 Page 1 of 3 Page ID
                                  #:3591




Summary Judgment Ex. 18c

Glaze Declaration - Exhibit 3
        Case 8:20-cv-00043-SB-ADS Document 191-17 Filed 05/14/21 Page 2 of 3 Page ID
                                         #:3592
                                                           EXPERIAN
                                                PRESCREENING SERVICES SCHEDULE
         This Prescreening Services Schedule ("Schedule") supplements the Experian                    Standard    Terms    and    Conditions,
         dated 8_10_15 .("Agreement"), currently in place between Experian and Client.

         1. Application. For the purposes of this Schedule, the term          6.    Demographic Data Overlays/File Enhancements.
        "Services" shall mean the process by which lists of individuals
        ("Consumers") provided by Client or developed by Experian            A. Experian Demographic Data supplied for overlay or
         are segmented with use of credit information, either alone or in    enhancement in conjunction with the Services shall be used
         conjunction with demographic information, in order to               solely for direct mail or telemarketing prescreen solicitations
         determine the Consumers eligibility for an offer of credit.         pursuant to the terms of this Schedule. Client shall not use
         Experian shall provide the Services to Client for the fees set      Demographic Data to (a) develop any list, enhancement or
        forth in the applicable pricing document.                            other product other than the prescreen list or, (b) prepare,
                                                                             publish, clean or maintain any directory. Client certifies that
        2. Term. This Schedule shall commence on the Schedule                any Client file to which Experian Data is being appended
        Effective Date and continue in force without any fixed date of       contains no names of persons under the age of eighteen (18).
        termination and either Client or Experian may terminate this         If such Client file contains such names, Experian shall not be
        Schedule upon thirty (30) days prior written notice to the other     responsible for, and shall have no liability in connection with,
        party. Notwithstanding the foregoing, if a term is designated in     Client's use of such names.
        a pricing document signed by both parties, such term will apply
        to this Schedule and Client shall have no right to terminate this    B. Copy Review. If requested by Experian, Client agrees to
        Schedule upon thirty (30) days prior written notice with regards     provide Experian with a copy of any direct mail or online
        to the applicable Services.                                          solicitations, or telephone scripts to be used in connection with
                                                                             the Experian Data prior to the date of order shipment.
        3.   Definitions
                                                                             7. Coded Credit Attributes.             Upon Client's request,
        A. Third Party Processor. A firm engaged in the business             Experian will deliver to Client's Third Party Processor a coded
        of providing data processing services, including but not limited     credit attribute that counts the total number of promotional
        to netdowns, demographic appending and segmentation,                 inquiries in Experian's database (the "Coded Attribute") for
        merge/purge processing, and general list cleansing, with             individual Consumers on the Prescreened List. Client certifies
        respect to direct mail or telemarketing programs.                    it will not attempt to learn the number of promotional inquiries
                                                                             returned to its Third Party Processor nor will it disclose to its
        B. Experian Demographic Data. Demographic Data is                    Third Party Processor the meaning of the Coded Attribute,
        data Experian provides to Client or Client's Third Party
        Processor in performing the Services except that demographic         8. Client Use. Client certifies that when it requests the
        data which Client provides to Experian ("Client Data) for file       Services identified herein, Client will:
        enhancement or other processing services.
                                                                             A. extend a "firm offer of credit or insurance," as defined in
        C. Experian Data. Any data provided by Experian, including           the Fair Credit Reporting Act, 15 U.S.C. 1681 at seq.
        Experian Demographic Data, Credit Data and Identifying Data.        ("FCRA"), to every Consumer (a) whose name appears on a
                                                                             Prescreened List, or (b) whose name appears on the final list
        D. Prescreened List.       When Experian completes the               produced as a result of additional data processing, performed
        segmentation of the data, Experian will deliver to Client or         by the Third Party Processor prior to delivery of the
        Client's Third Party Processor a tape (or other mutually             Prescreened List to the Client, if any, and Client will not
        agreeable medium) containing information that identifies the         withdraw, modify or condition the firm offer, except as
        Consumers who meet the eligibility criteria established or           permitted by the FORA;
        approved by Client (the "Identifying Data"), coded credit or
        derived information (the "Credit Data"), and coded                   B. if Client is not the ultimate lender, have an established
        demographic data about such Consumers (the "Prescreened              agreement or agreements with another creditor or other
        List").                                                              creditors to purchase or fund the credit transactions that are
                                                                             based upon Client's firm offer of credit. Client agrees to make
        4. List Segmentation.          For each Services program,            available to Experian upon request such an agreement or
        Experian will segment lists of Consumers using the eligibility       agreements;
        criteria in the program's criteria letter and select Consumer
        names ("Qualifying Names") using credit and/or demographic           C. not divulge the credit or insurance criteria used for any
        information contained in Experian's data base(s). The criteria       program or the meaning of any flag, score or coded or
        used to segment the lists are set forth in a mutually agreed         encrypted information to any person (other than the Consumer
        upon "Criteria Letter" prepared before the prescreen job can         to whom such criteria relates), including without limitation, a
        be started.                                                          Third Party Processor. Client will not in any direct mail or
                                                                             telemarketing solicitation refer to any selection criteria or any
       5. Netdown Services. If as a result of Third Party                    presumed knowledge about the recipient;
       Processor's data processing services, Client intends to make a
       firm offer of credit or insurance to fewer Consumers than             D. provide oral, written or electronic notice of any adverse
       appeared as Qualifying Names on the Prescreened List, then            action (as defined by Section 603(k) of the FCRA taken with
       as soon as reasonably possible, but in no event later than            respect to any consumer as required by Section 615(a);
       ninety (90) days after Experian delivers the Prescreened List
       to Client's Third Party Processor, Client will cause the Third        E. provide with each written solicitation made to the
       Party Processor to provide Experian with a list of those              consumer pursuant to paragraph 8.A above, the statement and
       Consumers to whom Client intends to make its offer. Unless            disclosure required by Section 615(d) of the FCRA;
       otherwise stated in the applicable pricing document, a
       maximum netdown of 25% is allowed on the Prescreened List.            F. maintain all criteria used to select the consumer to
                                                                             receive the offer and any requirements of collateral for a three


        10,14.14                                                          1                                  PrescreeningServicesSchedule
                                                                Experian Confidential




CONFIDENTIAL                                                                                                                              EXP000102
                                                                                                                                     CFPB-JN-0055531
        Case 8:20-cv-00043-SB-ADS Document 191-17 Filed 05/14/21 Page 3 of 3 Page ID
                                         #:3593
                                                            EXPERIAN
                                                 PRESCREENING SERVICES SCHEDULE

        (3) year period beginning on the date in which the offer is            be monitored by Experian to the extent and through methods
         made;                                                                 deemed reasonable and appropriate by Experian, including but
                                                                               not limited to by the seeding of names.
        G. not store, compile, maintain or use a Prescreened List for
        any purpose other than as stated in paragraph 8.A above and           B. Client's Audit Rights. If requested, Client will have the
        will not use the Prescreened List more than once without the          right to audit Experian's performance of the Services
        prior written approval of Experian. Notwithstanding the               (excluding Easy Prescreen services) as follows: Experian will
        foregoing, Client may, for the fees set forth in the applicable       supply Client with an agreed upon number of sample reports
        pricing document, re-use the Prescreened List as a                    (with Identifying Data deleted) to enable Client to confirm that
        continuation of the first mail offer, offering the same product       the selection criteria established by Client and set forth in the
        with the same terms as the initial offer; and                         Criteria Letter were applied correctly by Experian in
                                                                              performance of the Services. If the criteria established by
        H. not receive or accept from the Third Party Processor (1)           Client are found not to have been applied correctly, then Client
        any Experian Data regarding consumers whose names do not              will notify Experian in writing as soon as reasonably possible
        appear on the final Prescreened List; and (2) any data                but in no event later than five (5) business days after receipt of
        identifying the number of promotional inquiries,                      the applicable sample reports. After receipt of such notice,
                                                                              Experian shall, at its election, make the corrections that may
        9.     Online Solicitations. If Client provides online firm           be necessary, reperform the applicable Services or issue
        offers of credit or insurance, Client will:                           Client a refund for any amount paid by Client for such
                                                                              Services. Such correction, reperformance or refund shall
        A.    subsequently mail or provide online access to, for a            constitute Client's sole remedy and Experian's maximum
        reasonable period of time, the firm offer of credit or insurance      liability for Experian's breach of its obligations hereunder.
        for each consumer who received the initial online solicitation;
                                                                              11. Third Party Beneficiaries. When certain demographic
        B.     authenticate each consumer who accepts an online firm          data, such as automotive or property ("Insurance Services"), is
        offer of credit or insurance using a consumer report or other         provided by Experian in conjunction with consumer credit
        industry acceptable out-of-wallet authentication service;             information, the Disclaimer of Warranty and Limitation of
                                                                              Liability provisions in the Agreement shall also be for the
        C. comply with all federal, state and local statutes,                 benefit of not only Experian, but also Experian's suppliers of
        regulations, rules, and guides applicable to its online               the Insurance Services.
        solicitation actions, including but not limited to compliance with
        any applicable advertising statutes, regulations, rules, and          12. Third Party Processing. In the event Client chooses to
        guides, and shall not engage in any unfair or deceptive trade         use the services of a third party to perform certain data
        practices with respect to the performance of its obligations          processing or model building services, the parties understand
        hereunder; and                                                        and acknowledge that the third party shall be acting on behalf
                                                                              of Client. Client will cause the third party to handle, process,
        D. comply with Experian's digital marketing policy,                   and possess all Experian provided data in accordance with the
        including, but not limited to, any match and authentication           Agreement and this Schedule. Client shall provide Experian
        requirements, as reasonably required by Experian.                     with the appropriate mailing instructions at least ten (10) days
                                                                              prior to the requested shipment date. Prior to Experian's
        10.    Audit Rights                                                   delivery of the Prescreened List to Client's Third Party
                                                                              Processor, Client shall have caused the Third Party Processor
        A. Experian's Audit Rights. In addition to the audit                  to have delivered to Experian a duly executed Third Party
        provisions in the Agreement, use of the Prescreened List may          Processor Undertaking form.

                                                                             13. Minimums. Unless otherwise stated in the applicable
                                                                             pricing document, the following per program Prescreening
                                                                             Services minimums shall apply: (a)$3000 for batch prescreen,
                                                                             and (b)$500.00 for "iScreen."
       This Schedule (including all applicable pricing documents), together with the Agreement as amended herein constitutes the entire
       agreement between the parties with respect to the Services provided hereunder and supersedes all prior proposals and
       agreements, both written and oral, and all other written and oral communications between the parties.

                                                                                           Chou Team Realty, Inc, dba MonsterLoans
                    Experian Information Solutions, Inc.
                                                                                                 Print orT e FullJ,.eqal Name of Client
              By:                                                                By:
                                                                                            Sign ure (Duly Authorized Rerliiiielitalive Only)
         Name:                  Peter Henke                                  Name:                       Jawad Nesheiwat
                                                                                                              Print
           Title:               Director of Membership                         Title:                  Operations Manager
                                     8-10-2015
        Schedule..Effective Date:




       10.14.14                                                           2                                    PrescreeningServicesSchedure
                                                                 Experian Confidential




CONFIDENTIAL                                                                                                                                   EXP000103
                                                                                                                                          CFPB-JN-0055532
